NO. 12-21-00058-CR
                              IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                           TYLER, TEXAS


 IN RE:                                                   §

 DAVID ROSS RAMIRES,                                      §       ORIGINAL PROCEEDING

 RELATOR                                                  §

                                       MEMORANDUM OPINION
        David Ross Ramires, Relator, requests a writ of mandamus directing the trial court to issue
a writ of habeas corpus in Cause Number 2021040089. 1 We deny Relator’s petition.


                                                BACKGROUND
        Relator was charged by indictment with felony possession of a controlled substance and
driving while intoxicated (DWI) with a child passenger. Pursuant to a plea bargain agreement
with the State, he pleaded “guilty,” and the trial court assessed his punishment at imprisonment
for ten years, suspended for a term of six years, in the possession case, and confinement in a state
jail facility for two years, suspended for a term of five years, in the DWI case. Subsequently, the
State filed a motion to revoke Relator’s community supervision. On April 8, 2021, Relator’s new
counsel filed an application for writ of habeas corpus under code of criminal procedure Article
11.072 in the trial court, asserting that Relator’s guilty plea was involuntary and that he was denied
discovery. On April 18, Relator filed this original proceeding.


                                             ISSUANCE OF WRIT
        In Relator’s sole issue, he contends that Respondent erred by failing to issue the writ after
Relator filed his application. Article 11.072 “establishes the procedures for an application for a


        1
         The Respondent is the Honorable Chris R. Day, Judge of the 2nd Judicial District Court in Cherokee County,
Texas. The Real Party in Interest is the State of Texas.
writ of habeas corpus in a felony or misdemeanor case in which the applicant seeks relief from an
order or a judgment of conviction ordering community supervision.” TEX. CODE CRIM. PROC.
ANN. art. 11.072 § 1 (West 2005). An application filed under Article 11.072 “must be filed with
the clerk of the court in which community supervision was imposed.” Id. § 2(a) (West 2005). A
writ of habeas corpus “issues by operation of law” when the application is filed. Id. § 4(a) (West
2005).
         When Relator filed his application for writ of habeas corpus in the trial court in which
community supervision was imposed, the writ issued by operation of law. See id. §§ 2(a), 4(a).
No action was required of the trial court to cause the writ to issue. See BLACK’S LAW DICTIONARY
(10th ed. 2014) (“operation of law” is “the means by which a right or a liability is created for a
party regardless of the party’s actual intent ”). Because the writ issued by
operation of law, Relator’s request to direct Respondent to issue the writ is moot, and he is not
entitled to mandamus relief. See In re Bonilla, 424 S.W.3d 528, 534 (Tex. Crim. App. 2014)
(there is nothing to mandamus when relief sought is moot).


                                                  DISPOSITION
         Having determined that Relator failed to establish his entitlement to mandamus relief, we
deny the petition for writ of mandamus.


                                                                 GREG NEELEY
                                                                   Justice

Opinion delivered July 30, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                              (DO NOT PUBLISH)


                                                          2
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT
                                             JULY 30, 2021



                                        NO. 12-21-00058-CR


                                     DAVID ROSS RAMIRES,
                                            Relator
                                              V.
                                       HON. CHRIS R. DAY,
                                           Respondent


                                       ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by David
Ross Ramires; who is the relator in appellate cause number 12-21-00058-CR and the defendant in
trial court cause number 2021040089, pending on the docket of the 2nd Judicial District Court of
Cherokee County, Texas. Said petition for writ of mandamus having been filed herein on April
19, 2021, and the same having been duly considered, because it is the opinion of this Court that
the writ should not issue, it is therefore CONSIDERED, ADJUDGED and ORDERED that the
said petition for writ of mandamus be, and the same is, hereby denied.
                   Greg Neeley, Justice.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.



                                                     3